Gilfillan, C. J.
We can see, in this case, no point that really deserves special mention. The one that comes nearest to it is that no facts were pleaded under which damages could be measured. The action is for breach of warranty of a horse. The complaint alleges only general damages; that is, that by the breach the plaintiff sustained damage in a certain sum. That is the only allegation required where only general damages, i. e., such as necessarily accrue from the cause of action alleged, are claimed. If special damages are claimed, the facts entitling the party must, as a general rule, be pleaded.
Order affirmed.